Exhibit 10.5.2
 
Employment Agreement
 
This Agreement is made and entered into as of this 1st day of March 2011, by and
between John E. Strabley (hereinafter referred to as Employee) and International
Monetary Systems, Ltd., a Wisconsin corporation (hereinafter referred to as IMS
or Company). It is understood that International Monetary Systems, Ltd. has an
operating subsidiary named Continental Trade Exchange, Ltd., (CTE) that is the
actual employer of record with all governmental agencies. Therefore, both IMS
and CTE are responsible for fulfilling all of Company's responsibilities under
this Agreement.
 
WHEREAS, the Board of Directors of Company believes it to be in the best
interests of IMS and its shareholders that the services of Employee be retained
under the terms provided in this Agreement; and
 
WHEREAS, Employee is willing to be employed by IMS under the terms provided in
this Agreement; and
 
NOW THEREFORE, in consideration of the mutual promises and covenants hereinafter
contained, it is agreed as follows:
 
Agreement
 
I.  
Purpose of Agreement. Commencing with the date of this Agreement, IMS agrees to
employ Employee, and Employee agrees to work for IMS under the terms and
conditions contained herein. The Employee agrees to devote his full time and
best efforts to the business of IMS and the performance of his duties hereunder
and to perform such duties as are assigned to him in a competent and workmanlike
manner and will do nothing by either word or deed to harm the reputation of IMS
in the marketplace. The Employee shall be subject to the supervision and
direction of the president, CEO and directors of IMS as to assignment and
performance of his duties and agrees to perform such duties as may be assigned
to him from time to time by the president, CEO and directors of IMS. Employee's
primary work shall be in the area of Executive Vice President and Co-Chief
Operating Officer of International Monetary Systems, Ltd. and Continental Trade
Exchange, Ltd. In this capacity, he will perform all duties required in the
areas of general management of the IMS barter exchange as directed by the
President and CEO, will attend all board of directors meetings of both IMS and
CTE, and will offer advice on all other matters that may come before the boards
of directors.

 
II.  
Exclusivity. Employee will not, without the express written consent of the Board
of Directors of IMS, invest in, nor acquire any interest in, nor provide
services for, any corporation or other business organization, a substantial
portion of the business of which is the same as, or related to, or complementary
to the business of IMS; provided that Employee may invest in securities of any
company which is listed on a national securities exchange.

 
III.  
Term of Agreement & Renewals. The term of employment with IMS is perpetual with
no set period of time, unless terminated in accordance with Section IV. In the
event of termination by the Company, Employee must be given a written notice of
at least sixty (60) days.

 
IV.  
Termination: John E. Strabley's employment with IMS shall terminate in
accordance with the following provisions:

 
A.   The employment may be terminated at any time by mutual written agreement
between Employee and IMS.
 
 
Page 1 of 3 pages

--------------------------------------------------------------------------------

 
 
B.   In the event Employee is discharged for cause, Company shall have the right
to terminate this Agreement upon 30 days written notice. "Termination for cause"
would occur if Employee willfully breaches or habitually neglects the duties
which he is required to perform under the terms of this agreement; or commits
such acts of dishonesty, fraud, misrepresentation, or other acts of moral
turpitude as would prevent the effective performance of his duties.
 
C.   Employee's employment under this agreement shall be terminated upon the
death of Employee. In the event of death, Employee's wife will continue to
receive his salary for a term of one year. In addition, Company reserves the
right to terminate this employment not less than six months after Employee
suffers any physical or mental disability that would prevent the performance of
his duties under this agreement. Such a termination shall be effected by giving
ten (10) days' written notice of termination to Employee. In the event of total
disability, Employee will receive his then-current salary for a period of one
year after the stoppage of work.
 
D.   In the event of involuntary termination for any reason, Employee shall
receive a lump-sum severance payment of two years of his then current salary,
plus a cash payment of $300,000.00.
 
V.  
Compensation. As compensation for services performed, Employee shall be paid
according to the schedule attached.

 
VI.  
Stock Options. From time to time, Employee will be granted stock options in
International Monetary Systems, Ltd. as shall be determined by the board of
directors.

 
VII.  
Other Benefits. In addition to the compensation provided for in Sections V and
VI, Employee shall be entitled to the additional benefits identified in the
attached schedule labeled "Other Benefits."

 
VIII.  
Effect of Merger, Transfer of Assets, or Dissolution.

 
A.   This Agreement shall not be terminated by any voluntary or involuntary
dissolution of Continental Trade Exchange, Ltd. (CTE) or its parent company,
International Monetary Systems, Ltd. (IMS), resulting from either a merger or
consolidation in which IMS/CTE is not the consolidated or surviving corporation,
or a transfer of all or substantially all of the assets of either IMS or CTE.
 
B.   In the event of any such merger or consolidation or transfer of assets,
IMS' rights, benefits and obligations hereunder shall be assigned to, and
assumed by, the surviving or resulting corporation, or the transferee of IMS'
assets.
 
IX.  
Payment on Merger, Transfer of Assets or Dissolution. In the event a new board
of directors, or an outside party attaining a majority of the board assumes
control of IMS or CTE and substantially reduces Employee's authority or role in
the Company, he will immediately receive a lump-sum payment of $400,000.00. In
the event employment is terminated as a result of a merger or consolidation as
described above, or as a result of a lender, major investor or acquirer
establishing a new board of directors which institutes such termination,
Employee shall receive as compensation a lump-sum payment equal to two year's
salary at Employee's then-current rate plus a severance payment of $300,000.00.
This payment is in addition to the payment for reduction in authority described
in this paragraph.

 
 
Page 2 of 3 pages

--------------------------------------------------------------------------------

 
 
X.  
Non-Compete Agreement. Employee agrees that for a period of twelve (12) months
from voluntary termination of employment with IMS, Employee will not engage in
or otherwise affiliate with any barter or trade exchange located within a fifty
(50) mile radius of any IMS office, nor with any other business operation
directly or indirectly related to, or in competition with, the business
operation of IMS, nor shall he use any knowledge, trade secrets, client lists or
other information developed during the term of this Agreement.

 
XI.  
Liability and Indemnification
 
IMS' bylaws provide for the elimination, to the fullest extent permissible under
Wisconsin law, of the liability of its officers and directors to the Company for
monetary damages. This limitation of liability does not affect the availability
of equitable remedies such as injunctive relief. The Company's bylaws also
provide that 1MS shall indemnify its directors and officers against certain
liabilities that may arise by reason of their status for service as directors or
officers, other than liabilities arising from certain specified misconduct. IMS
is required to advance their expenses incurred as a result of any proceeding
against them for which they could be indemnified, including in circumstances in
which indemnification is otherwise discretionary under Wisconsin law. At the
present time, there is no pending litigation or proceeding involving a director,
officer, employee or other agent of the Company in which indemnification would
be required or permitted. IMS is not aware of any threatened litigation or
proceeding which may result in a claim for such indemnification.

 
XII.  
Contract Interpretation and Enforcement. This agreement shall be binding upon
and inure to the benefit of the parties hereto, their personal representatives,
heirs, executors, administrators, successors, and assigns. As used in this
agreement, the term "successor" shall include any person, firm, corporation, or
other business entity which, at any time, whether by merger, purchase, or other
means, acquires all, or substantially all, or the assets of IMS and/or IMS. This
contract may not be modified except in a written agreement signed by all
parties. The terms and conditions of this contract shall be governed by the laws
of the state of Wisconsin and shall take precedence over and supersede the
language of any previous agreements, whether oral or written.

 
XIII.  
Severability. If any one or more of the provisions of this Agreement are
determined to be unenforceable, in whole or in part, for any reason, the
remaining provisions shall remain fully operative.

 
XIV.  
Entire Agreement. This document constitutes the entire agreement between the
parties with respect to the subject matter thereof. This Agreement supersedes
any and all other agreements, whether oral or written, between the parties
hereto with respect to the subject matter thereof.

 
Signed this 28th day of February, 2011 at New Berlin, WI.
 
/s/  John E. Strabley
 
/s/ Donald F. Mardak
John E. Strabley, Employee   International Monetary Systems, Ltd.     Donald F.
Mardak, President           /s/ Dale L. Mardak     International Monetary
Systems, Ltd.     Dale L. Mardak,     Senior Vice President

 
Page 3 of 3 pages

--------------------------------------------------------------------------------